Citation Nr: 1200554	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to service-connected residuals of a left brachial plexus injury.  

2.  Entitlement to service connection for a cognitive disorder, claimed as secondary to improper blood flow to the brain caused by service-connected residuals of a left brachial plexus injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction in this case now resides with the RO in Waco, Texas.  

In July 2010, the Board remanded this matter for further evidentiary development.  Specifically, the RO was required to obtain the Veteran's service personnel records, updated VA treatment records, and information regarding the Veteran's in-service stressors, as well as providing VA examinations to assess the Veteran's service-connected residuals of a left brachial plexus injury, his cognitive disorder, and his PTSD.  The necessary development has been substantially completed and the Board can proceed to determine the merits of the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD due to an in-service stressor, for which there is credible supporting evidence that the stressor actually occurred.

2.  The Veteran's cognitive disorder is not related to a disease or injury in service and the preponderance of the evidence is against an etiological relationship (e.g. causation or aggravation) with his service-connected left brachial plexus injury.  


CONCLUSIONS OF LAW

1.  The Veteran's PTSD was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

2.  The Veteran's cognitive disorder was not incurred in service and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's PTSD claim, the benefit sought on appeal is being fully granted.  As such, any deficiencies in notice were not prejudicial to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

With respect to the Veteran's cognitive disorder claim, predecisional letters dated in December 2005 and March 2006 satisfied the duty to notify provisions.  The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to this claim.  
	
With respect to the Veteran's service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was afforded VA examinations in March 2007 and an addendum medical opinion was sought in August 2011 to obtain opinions as to the etiology of his cognitive disorder.  The Board finds that the examination and medical opinion are adequate as they consider the Veteran's medical history.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

a.  PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§  3.304(f), 4.125(a).  With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

Section 1154(b) requires that the veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Moreau, at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

During the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, have changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  As the Veteran's claim has yet to be decided by the Board and in light of his claimed stressors involving feelings of numbness, avoidance, sleep trouble, aggressive tendencies, and anxiety due to the being under attack from enemy fire and witnessing numerous people killed during his service, the new criteria regarding the verification of PTSD stressors are applicable in this case.

Post-service medical records indicate that the Veteran has been diagnosed with PTSD.  As such, the Veteran has a current disability and the Board turns to the issues of in-service incurrence and nexus.  

The Veteran asserts that he suffers from PTSD due to two separate in-service stressors, to include an in-service bar fight and a confidential mission in the Philippines.  Specifically, the Veteran asserts that he was assigned to the "S-80 in the South Pacific" supporting the Philippines against insurgents when his unit was ambushed, and he was blown off the back of a truck due to an improvised explosive device.  Four people were killed.  See March 2010 hearing transcript.  The Veteran testified that he sustained a gunshot wound to the left shoulder during this combat experience.  Id.    

The Veteran's DD Form 214 shows that the Veteran served in U.S. Navy, and his last duty assigned was with the U.S.S. Blue Ridge in San Diego.  His DD Form 214 does not show that the Veteran was awarded any awards or commendations specifically denoting combat.  See Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008); VAOPGCPREC 12-99 (October 18, 1999).  

The Veteran's service treatment records show that the Veteran sought psychological counseling starting in April 1981 where the examiner indicated the Veteran's shoulder was injured following an in-service bar fight.  He was diagnosed with conversion reaction at that time.  During a May 1981 Report of Medical Board, the Veteran was found to be mildly depressed, pessimistic, and sensitive with aesthetic interests.  He was diagnosed with a conversion disorder that precluded him from rendering further military service.  He was thereafter discharged from active duty.  The Veteran asserts that he continued to have symptoms of anxiety, avoidance, hostility, aggression, and sleep difficulty from the time of service discharge, which have continued to the present.  The Veteran is competent to report these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).  The Board finds that these statements regarding his symptoms are credible as there is no contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Thus, there is probative evidence supporting the notion that the Veteran experienced relevant symptoms in service and has continued to experience these symptoms since service separation.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)(wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records); but see, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010)(indicating that for noncombat Veterans providing non-medical lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).  

Medical evidence is not always required when the determinative issue involves either medical diagnoses or etiology, and may be established by competent lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, PTSD is not that type of disability.  As such, the Veteran is not competent to provide a diagnosis or proffer an etiological opinion as to his PTSD.  

Turning to the medical evidence, a private psychiatric report, dated in September 2002, shows that the Veteran reported a history of an extremely abusive childhood which left him with depression as well as trust and anger issues.  The examiner noted that the Veteran was in the Navy for over three years when he was medially discharged.  There is no discussion of any in-service trauma.  The Veteran was diagnosed with PTSD based upon his history of childhood abuse and cognitive disorder, NOS based upon his history of episodes of respiratory insufficiency.    

During a December 2004 VA mental health clinic note, the Veteran reported that he was first seen in March 2004.  He was diagnosed with depression NOS and cognitive disorder from anoxic brain injury.  In a January 2005 treatment note, the Veteran discussed his multiple in-service stressors; however, the treatment report does not provide the specific incidents.  In a September 2005 treatment note, the examiner indicated that the Veteran had three major trauma areas which caused his psychiatric problems, to include sexual abuse from his mother, witnessing the suicide of his friend, and military trauma.  Again, the military trauma was not specified.  He was diagnosed with chronic depression, cognitive disorder, NOS and PTSD.  The balance of these treatment records indicates continued psychological treatment.  

In March 2007, the Veteran was afforded a VA psychological examination where he indicated that he started seeking private psychiatric treatment in 1992.  He reported feelings of severe numbing of his feeling, avoidance, and an inability to sleep.  He also indicated social isolation, anger, and aggressive tendencies.  While he was treated with medication, his symptoms continued.  The Veteran reported experiencing two in-service traumatic experiences: (i) a bar fight where his left shoulder was injured and (ii) being thrown from a truck after it ran over an improvised explosive device and witnessing the death of other soldiers.  The examiner diagnosed the Veteran with PTSD as well as cognitive disorder NOS, secondary to anoxic episode.  The examiner opined that the Veteran's PTSD is associated with his in-service stressors of being shot in the shoulder and experiencing an explosion that killed other soldiers.  The examiner then provided that the PTSD symptoms are likely caused by his military history.  In a May 2007 addendum opinion, the examiner provided that the information provided by the Veteran could not be definitively validated, but based upon the interaction during the interview, the information provided by the Veteran did not appear fabricated.  

In VA treatment notes dated from January 2006 to July 2010, the Veteran continued to seek psychiatric treatment.  In these notes, the Veteran indicated recurrent nightmares of witnessing soldiers killed during service.    

An August 2010 letter from Southgate Mental Health Clinic indicates that the Veteran had been followed by the Austin VA Mental Health Clinic since December 2004 for which Dr. R.P.O reported seeing him during individual psychotherapy.  The physician indicated that the Veteran's PTSD is secondary to the trauma exposure experienced during active duty.  

The Veteran was afforded a VA examination in August 2011.  During this examination, the examiner reviewed the claims file, to include the Veteran's service treatment records and post-service psychiatric treatment through the VA.  The Veteran related his pre-service trauma of child abuse as well as the two in-service incidents (bar fight and being blown off the back of a truck).  The Veteran was diagnosed with PTSD.  This examiner opined that the bar fight did not appear to be the instigator of his PTSD and provided that it was more likely than not that the Veteran's PTSD was the result of childhood sexual and physical abuse.  The examiner reasoned that based the Veteran's report, these psychiatric symptoms were present prior to entering military service.  

As mentioned above, VA relaxed the evidentiary standard for establishing the required in-service stressor.  See 38 C.F.R. § 3.304(f).  The amended provision is applicable as VA medical records show that the March 2007 VA examiner was a psychiatrist who related the in-service stressors to the Veteran's diagnosed PTSD as expressly required under 38 C.F.R. § 3.304(f).  As provided in the May 2007 VA examination addendum opinion, the examiner provided that the Veteran's in-service stressor of experiencing an explosion while on a truck in the Philippines and witnessing three soldiers die could not be definitively validated but based upon his interaction during the interview, these experiences did not appear fabricated.  

The Board finds that the evidence for and against the claim for service connection is at least in relative equipoise.  This is an appropriate case, therefore, in which to grant service connection by invoking VA's doctrine of reasonable doubt.  As such, the Board finds that direct service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

b. Cognitive Disorder

Medical records indicate that the Veteran suffers from a cognitive disorder. As such, the Veteran has a current disablity and the Board turns to the issues of whether his service-connected left brachial plexus injury caused or aggravated the Veteran's cognitive disorder for secondary service connection.  

The Veteran asserts that his cognitive disorder caused an anoxic brain injury in 2000 which was ultimately caused by his service-connected left brachial plexus injury.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent and credible to report symptoms related to his hypertension.  

But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a cognitive disorder is not a condition that can be causally related to another disorder or military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of his cognitive disorder.  

Turning to the competent medical evidence, VA medical records indicate that the Veteran was hospitalized in January 2000 after suffering a respiratory arrest.  Upon admission, the Veteran was intubated.  Chest x-rays and a CT scan were negative.  MRI, MRA, and EEG were all normal.  On the January 2000 discharge summary, it was noted that the Veteran had a history of asthma and he was diagnosed with respiratory arrest, hypoxic encephalopathy, pulmonary fibrosis, asthma, migraine, hypertension, history of testicular cancer, and sphenoidal sinusitis.  

In an August 2002 private examination report, the Veteran noted his January 2000 hospitalization and complained of difficulty with conversations, visual problems, constant headaches, and balance problems.  He was diagnosed with memory problems and concentration disorder, possibly secondary to hypoxic encephalopathy secondary to episodic loss of consciousness and unresponsiveness.  

In a December 2004 VA treatment note, the Veteran explained that he underwent chemotherapy for his testicular cancer and the drug used affected his lungs which subsequently caused his respiratory failure and anoxic brain injury.  The Veteran reported his hospitalization and indicated that his brain injury affected his memory, concentration, and speech.  

In a November 2006 VA treatment note, the examiner acknowledged the Veteran's respiratory arrest and subsequent anoxic brain injury.  The examiner noted that the precipitating insult was not clearly defined.  

In a February 2006 letter, the Veteran's private treating physician Dr. T.A.R. indicated being his treating physician since June 1997.  She noted that in April 2000 she saw the Veteran for left upper extremity pain and an x-ray showed sclerosis on mid-humerous.  She referred the Veteran to another physician to bicepito-radialis tendonitis.  In May 2000, this second physician found that the Veteran had a herniated disc at C5-6, adhesive capsulitis, and rotator cuff injury and was treated with steroid injection with plans for lysis of adhesions under anesthesia.  Dr. T.A.R. referred to a MRI which indicated possible arterial stenosis secondary to prior gunshot wound.  She also indicated that this other physician thought that the arterial stenosis was caused by percussion injury from a high velocity projectile.  Dr. T.A.R. provided that the Veteran continued to have problems with his left upper extremity which is consistent with reflex sympathetic dystrophy.  She suspected that there was a stenotic area within the subclavian or brachial artery that was contributing to his continued disability which was a direct result of his previous gunshot wound.  

In the March 2007 VA psychological examination, the examiner noted that the Veteran's cognitive losses may be associated with the shoulder injury; however, the examiner suggested that the question of connection was to be left to a medical evaluation.  The examiner indicated that from a psychiatric view point, the cognitive deficits clearly resulted from the anoxic episode which then resulted in the Veteran's inability to perform his usual work.  

Following the July 2010 Board remand, the Veteran was afforded a VA examination in August 2011 where he was diagnosed with degenerative joint disease of the left shoulder.  In an August 2011 addendum opinion, the examiner noted that the Veteran had two scars just superior to the midclavicular line which appeared to be the entry wound and the surgical wound when the bullet was removed.  The examiner opined that the gunshot wound did not have residuals which contributed to the Veteran's current shoulder condition.  The examiner reasoned that the bullet wound and the trajectory of the bullet were far enough away from the structures of the shoulder.  The examiner also opined that there was no relationship between the Veteran's service-connected left brachial plexopathy and his anoxic brain injury.  The examiner noted the Veteran's hospitalization in January 2000 for respiratory arrest and indicated that the medical records show that there was evidence of respiratory problems prior to his hospitalization. He also noted that the Veteran continued to seek treatment for respiratory problems after his hospitalization.  The examiner noted that the Veteran had been diagnosed with asthma and that it was felt to be related to his chemotherapy he received for his testicular cancer.  The examiner acknowledged the Veteran's assertion that his respiratory arrest was due to the narcotic pain medications he was taking for his left brachial plexopathy.  The examiner also discussed the Veteran's contention that his left shoulder injury created abnormal blood flow leading to his respiratory arrest.  However, the examiner indicated that there was no evidence to support such statements.  

Where there are conflicting medical opinions regarding the Veteran's medical condition, the Board is required to thoroughly address, carefully analyze and reconcile all relevant evidence in the record.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)(noting that the Board must weigh the probative value of medical opinions and, in doing so, may favor one medical opinion over the other)).

On the one hand, the February 2006 letter from the private physician indicated that the Veteran's upper extremity problems were consistent with reflex sympathetic dystrophy and provided that she "suspected" there is a stenotic area within the subclavioan or brachial artery that is contributing to his continued disability that is the direct result of his previous gunshot wound.  The examiner did not provide any rationale for this conclusion.  Further, the medical opinion is speculative.  Specifically, she suspected that the Veteran had reflex sympathetic dystrophy.  However, she indicated that she had encouraged the Veteran to pursue a work-up with a vascular specialist to clarify.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Obert v. Brown, 5 Vet. Ap. 30, 33 (1993)(noting that a physician's statement that the veteran may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative).  The Board finds this opinion to be speculative and gives it limited probative weight.

On the other hand, the record contains the August 2011 addendum medical opinion which provides a negative nexus.  As noted above, the examiner extensively discussed the Veteran's service treatment and post treatment records, to include his shoulder disorder and his January 2000 respiratory arrest which caused his brain injury.  The examiner provided a well-reasoned opinion that the Veteran's shoulder disability was not related to the respiratory arrest which caused his brain injury.  The Board finds this opinion to be persuasive.  This provider was given sufficient facts of the Veteran's medical history.  Nieves-Rodriquez v. Peake, 22 Vet. App. 296 (2008).   As such, the Board finds that the Veteran's cognitive disorder is not secondarily related to service.  See Allen, 8 Vet. App. 374.  

Again, to afford the Veteran every possible consideration, the Board will also consider direct service connection.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  

The Veteran's service treatment records are silent for any cognitive problems or complaints.  Again, the post-service medical records indicate that the Veteran was diagnosed with anoxic brain injury following his January 2000 respiratory arrest, almost 20 years following service discharge.  The balance of the VA treatment records from indicates follow-up treatment for his cognitive disorder, other than as due to his January 2000 respiratory arrest.  However, these records do not provide an etiology for the Veteran's cognitive disorder.  The Board concludes that another VA examination is not needed in this case because there is no indication that the Veteran's current cognitive disorder may be associated with the Veteran's service and there is competent medical evidence on file to make a decision on the claim.  With regard to the latter and for the reasons and bases noted in the decision below, the Board finds the treatment records in the claims file provide sufficient competent medical evidence to decide the claim.  McLendon, 20 Vet. App. at 86; see also Duenas v. Principi, 18 Vet. App. 512, 519 (2004)(finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "reflect[ed] that he suffered an 'event, injury[,] or disease in service' that may be associated with [his] symptoms'"); see also Waters v. Shinseki, 60 F.3d 1274 (Fed. Cir. 2010)( noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i).  

Furthermore, the Board finds that the Veteran's statements regarding the continuity of his symptoms are contradicted by the absence of any treatment for cognitive disorder until many years after service discharge.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In sum, the Board accords the Veteran's arguments limited probative value.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds that service connection must fail on a direct basis. Davidson, 581 F.3d 1313.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on secondary or direct grounds.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.  

 Entitlement to service connection for a cognitive disorder, claimed as secondary to improper blood flow to the brain caused by service-connected residuals of a left brachial plexus injury, is denied.  






______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


